DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the amended independent is in condition for allowance.
In response, the Applicant is herein referred to the new 102 rejection using the Lariccia reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-2,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lariccia (US 3,055,293).
Regarding Claim 1, Lariccia discloses an apparatus, comprising: a front door (45) that allows access to beverage containers; one or more front panels (front portion; fig.1); a left panel and a right panel (fig.1); a loading opening (fig.1; opening by 18 that allows 65 to be placed on rack); one or more back panels (fig.1); one or more bottom panels (fig.1); and an internal storage chamber comprising an internal channel having a curved ramp (32; fig.1) for storing the beverage containers wherein the internal storage chamber comprises a clicker device (48).
Regarding Claim 2, Lariccia discloses wherein the loading opening (fig.1; opening by 18 that allows 65 to be placed on rack) provides access to the internal channel to load beverage containers through one or more of a top panel; the left panel; the right panel; or the one or more front panels (figs.1-5).
Regarding Claim 8, Lariccia discloses wherein the front door (45) is a removable ramp cover (45 is detachably removable from its upper end; C3:L15-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-7,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lariccia (US 3,055,293).
Regarding Claim 6, although Lariccia does not disclose wherein the internal chamber is S-shaped, it would have been obvious to one of ordinary skill in the art to implement any number of configurations for the ramp since such modification merely require routine skill in the art.
Regarding Claim 7, although Lariccia does not disclose wherein the internal chamber is J-shaped, it would have been obvious to one of ordinary skill in the art to implement any number of configurations for the ramp since such modification merely require routine skill in the art.
Regarding Claim 15, Lariccia discloses wherein the one or more bottom panels comprise pin holes (holes that pin 17 go through). Although Lariccia does not disclose keyholes, it would have been very obvious to one of ordinary skill in the art to implement any number of mounting mechanisms since it merely requires routine skill in the art.
Regarding Claim 16, Lariccia discloses wherein the pin holes (holes that pin 17 go through) facilitate attaching the one or more bottom panels to a display stand, a countertop, a floor or support structure (see fig.1). Although Lariccia does not disclose keyholes, it would have been very obvious to one of ordinary skill in the art to implement any number of mounting mechanisms since it merely requires routine skill in the art.
Regarding Claim 17, although Lariccia does not disclose two of the font panels (fig.1); two of the back panels (fig.1); and two of the bottom panels (fig.1), it would have been obvious to one of ordinary skill in the art to implement such configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lariccia (US 3,055,293) in view of Morel et al. (US 5234107).
Regarding Claim 12, Lariccia does not disclose wherein at least one of the following comprises graphic channels to receive one or more insertable advertising sheets: the one or more front panels; the left panel; the right panel; or the one or more back panels.
Morel discloses wherein at least one of the following comprises graphic channels (13) to receive one or more insertable advertising sheets (12): the one or more front panels; the left panel; the right panel; or the one or more back panels (fig.1). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Lariccia with wherein at least one of the following comprises graphic channels to receive one or more insertable advertising sheets: the one or more front panels; the left panel; the right panel; or the one or more back panels in order to so that the display card can be changed to correlate with the product which is retained within the dispenser.
Regarding Claim 13, Lariccia does not disclose wherein the graphic channels are able to display two or more insertable advertising sheets simultaneously.
Morel discloses wherein the graphic channels are able to display two or more insertable advertising sheets simultaneously (the channel can display a plurality of insertable advertising sheets simultaneously, which greatly depends upon the size of sheet 12). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Lariccia with wherein the graphic channels are able to display two or more insertable advertising sheets simultaneously in order to so that the display card can be changed to correlate with the product which is retained within the dispenser.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Lariccia (US 3,055,293) in view of Wichmann (US 2013/0213992).
Lariccia does not disclose wherein the one or more back panels comprise keyholes.
Wichmann discloses wherein the one or more back panels comprise keyholes (16; para. 0047). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Lariccia with wherein the one or more back panels comprise keyholes in order to further secure the dispenser to vertical surface, thereby fully preventing tipping over.


Allowable Subject Matter
Claims 3-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/              Examiner, Art Unit 3651                                                                                                                                                                                          
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651